- 1 -

Exhibit 10ooo




AGREEMENT


This agreement, dated as of ________________, _____ (Agreement) between Norfolk
Southern Corporation (Corporation) and _____________, Employee ID No.
___________, memorializes your entitlement to certain rights and benefits that
would mature upon, and only upon, your Termination (this and other terms not
defined in the text are defined in Attachment A hereto) following a Change in
Control and your commitment not to engage in Competing Employment for certain
periods; (2) absent such Termination, is not intended to affect, and shall not
be construed as affecting, the compensation and benefits you are entitled to
receive, except as otherwise provided in Article III, subparagraph (iii)(d) of
the Agreement; and (3) is not under any circumstances a contract or guarantee of
employment with the Corporation. Moreover, upon the happening of such
conditions, your rights under any and all employee retirement income or welfare
benefit policies, plans, programs or arrangements of the Corporation in which
you participate shall be governed by the terms thereof and, except as herein
expressly provided, shall not be enlarged hereunder or otherwise affected
hereby.


The Agreement's terms and protections reflect the Corporation's beliefs that, in
the event of a potential Change in Control, (1) the best interests of its
stockholders require management focus and continuity; and (2) such focus and
continuity will be enhanced by providing economic protection to officers and
other key employees whose employment is most likely to be affected adversely by
such a change.


As consideration for the Corporation's offer of this Agreement, and by your
acceptance of it, you hereby covenant and agree as follows:


(i)
in the event you (a) are Terminated following a Change in Control and (b) accept
any benefits provided for in Article III of this Agreement, you will engage in
no Competing Employment for the one-year period that begins on your Termination
Date;

 
(ii)
you waive, forgo and otherwise renounce, on your behalf and that of any
individual or organization that does or may claim through you, any and all
benefits (including without limitation any prior notice of agreement termination
therein provided) to which you may or would be entitled under and by virtue of
any other agreement, including amendments and supplements thereto, as in effect
on the date hereof between you and the Corporation affording you benefits in the
event of your Termination, with the result that all and any such agreements,
from and after the date hereof, shall have no force and effect; and



(iii)
if, prior to a Change in Control, a modification in the nature of your
responsibilities with the Corporation (Reassignment) results in a change in the
maximum percentage of your salary that may be earned as incentive compensation
(Participation Level), upon the effective date of your Reassignment
(Reassignment Date), you will become and be eligible to receive only those
benefits following a Change in Control as are other individuals at the
Participation Level applicable to your new position, the Corporation hereby
undertakes to furnish you a new agreement or to furnish an amendment or
supplement to this Agreement, to reflect your changed benefits, but its failure
or omission




--------------------------------------------------------------------------------

- 2 -

to do so shall not affect the benefits to which, under this subparagraph (iii),
you are entitled upon and after such Reassignment Date.


I.
Effective Date and Term



This Agreement is effective and its term (Term) begins on the date hereof; its
Term ends on the earliest of:


(i)
the date, prior to a Change in Control, you cease to be an employee of the
Corporation;

 
(ii)
the date, prior to a Change in Control, you cease to be eligible to participate
in the Corporation's Executive Management Incentive Plan or Management Incentive
Plan, or any successor plan[s] or program[s]; and



(iii)
the date, prior to a Change in Control, that is twenty-four (24) months after
you or the Corporation gives notice to the other of the termination of this
Agreement, provided, however, that if a Change in Control occurs during the Term
hereof, this agreement shall terminate after a period of twenty-four (24)
months, beginning on the first day of the month next following the month in
which the Change in Control occurs (such period, plus the portion of the month
following the Change in Control in which the Change in Control occurs,
constituting "the Change in Control Period").



II.    Binding on Successors


The Corporation shall require any successor (whether direct or in-direct, by
purchase, merger, consolidation, reorganization, share exchange or otherwise) to
all or substantially all of the business and/or assets of the Corporation
(Successor; and such result, Succession) by agreement, in form and substance
satisfactory to the Corporation's chief legal officer or his designee(s),
serving immediately prior to the Change in Control, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Corporation would have been required to perform it had no such Succession
occurred. This Agreement shall be binding upon and inure to the benefit of the
Corporation and any Successor (and, from and after any such Succession, that
Successor shall be deemed the "Corporation" for purposes of this Agreement), but
otherwise the Corporation shall not assign or transfer any of its rights, or
delegate any of its duties or obligations, hereunder.


III.
Protection Afforded by the Agreement During the Change in Control Period



Except as limited by subparagraph (ii) concerning retirement, in the event of
your Termination during the Change in Control Period, the Corporation shall pay
you within ten (10) business days after your Termination Date the Severance Pay
indicated in subparagraph (i) herein:


(i)
Severance Pay. In lieu of, and in full satisfaction of any and all claims you
have or may have thereafter to receive severance pay or benefits under the
Norfolk Southern Corporation Severance Pay Plan (or any successor severance pay
plan), or to earn any base salary or incentive awards that you had not earned as
of your Termination Date, you shall receive a lump-sum payment (Severance Pay)
equal to 2.99 times the sum of:

 



--------------------------------------------------------------------------------

- 3 -

(a)
an amount equal to your Base Pay (determined in accordance with Item (B)(ii) in
Attachment A); and

        
(b)
an amount equal to your Incentive Pay (determined in accordance with Item (H) in
Attachment A).



(ii)
Special Proviso for Those Eligible to Retire. If on your Termination Date you
are eligible to retire under the provisions of any of the Corporation's
retirement plans (excluding any special, temporary early retirement
amendment[s]), as in effect either on the day immediately preceding the Change
in Control or on your Termination Date, you may elect to retire on your
Termination Date by giving the Corporation written notice as provided in this
subparagraph (ii). Not later than two (2) business days following, but not
including, the date on which Notice of Termination is given (whether by you or
by the Corporation), the Corporation shall advise you in writing of your right
herein provided to elect to retire. If you wish to exercise that right, you must
so advise the Corporation prior to your Termination Date on an election form it
provides and in the manner prescribed under Article IX.

    
If and only if you make this election, your retirement will be deemed to have
occurred simultaneously with your Termination Date (provided, however, that the
"effective date" of such retirement for purposes of such retirement plans shall
be as provided under such plans), and, instead of your having the rights
provided in this Article III, your rights shall be governed by the retiree (or
any specific change in control) provisions of the respective, applicable plans
(as to each, on the terms most favorable to you under such plan [excluding any
special, temporary early retirement amendment(s)] as in effect either
immediately preceding the Change in Control or on your Termination Date),
provided, however, that if you make the election herein afforded, you shall
still receive the Severance Payments called for in subparagraph (i), and (2) any
deferred compensation that you are eligible to receive under this subparagraph
(ii) shall be paid in accordance with clause (b) or clause (c) of subparagraph
(iii), as applicable, as if your retirement had been a Termination.


(iii)
Special Provisions for Deferred Compensation. To the extent that any amount
payable under this Article III constitutes “deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code, the amount shall be
subject to the rules set forth below in this subparagraph (iii).



(a) No Revocation of Deferral Election. If you have elected to defer all or any
portion of your base pay or incentive pay under the terms of the Executives'
Deferred Compensation Plan (or any successor plan[s] or program[s]), and your
deferral election has become irrevocable on or before your Termination Date, a
corresponding portion of the Base Pay or Incentive Pay provided under
subparagraph (i)(a) or (i)(b), above, shall not be paid in a lump sum within 10
days after your Termination Date, but instead shall be deferred and paid out
solely under the terms of the Executives' Deferred Compensation Plan (or any
successor plan[s] or program[s]), as modified (if applicable) by this
subparagraph (iii). The special provision in this clause (a) is intended, and
shall be applied, solely to prevent your deferral election or an automatic



--------------------------------------------------------------------------------

- 4 -

deferral provision from being revocable or from providing an accelerated payment
to the extent such revocation or accelerated payment would violate Section 409A
of the Internal Revenue Code.


(b)
Payment Following A Section 409A Change in Control. If the Change in Control is
a Section 409A Change in Control, as defined in Item (J) in Attachment A, and
your Termination Date occurs within 24 months after the Section 409A Change in
Control, your entire benefit shall be paid as provided in this Agreement,
including clause (a) and clause (e) of this subparagraph (iii).



(c)
Payment Following Any Other Change in Control. If the Change in Control is not a
Section 409A Change in Control, or if your Termination Date occurs within the
Change in Control Period but more than 24 months after the Change in Control,
your deferred compensation shall be paid as follows:



(1)
Your Severance Pay shall be paid as provided in this Agreement, including clause
(a) and clause (e) of this subparagraph (iii).



(2)
Your deferred compensation under the Executives’ Deferred Compensation Plan or
any successor plan[s] or program[s] shall be paid at the time and in the form
provided under the applicable terms of the plan in which you earned the benefit,
without any acceleration or other alteration in the time and form of payment as
a result of the Change in Control.



(d)
Voluntary Termination Following A Section 409A Change in Control. If your
employment terminates voluntarily (without good reason) within 24 months
following a Section 409A Change in Control, so that your termination is a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code but is not a “Termination” within the meaning of Item (L) in
Attachment A, then your deferred compensation shall be paid at the time and in
the form provided under the applicable terms of the plan in which you earned the
benefit.



(e)
Six-Month Delay for Specified Employees. If, on your Termination Date, you are a
“Specified Employee” within the meaning of Item (K) in Attachment A, any portion
of your deferred compensation shall be paid no earlier than six months after
your Termination Date. During any period in which a payment to which you are
otherwise entitled under this Agreement is delayed solely as a result of this
clause (e), the payment shall be credited with interest during the period from
your Termination Date until the benefit is distributed at 120% of the short term
Applicable Federal Rate determined under Section 1274(d) of the Internal Revenue
Code that is in effect on your Termination Date.



There shall be no right of setoff or counterclaim in respect of any claim, debt
or obligation against any payment to, or benefit for, you provided for in this
Agreement.





--------------------------------------------------------------------------------

- 5 -

Without limiting your rights to arbitration, at law or in equity, if the
Corporation fails on a timely basis to make any payment required to be made
pursuant to provisions under this Article III, the Corporation shall pay
interest on the amount thereof at an annualized rate of interest equal to three
percent (3%) above the then-applicable Prime Rate ("Prime Rate" means the rate
of interest publicly announced by JP Morgan Chase Bank in New York City, or its
successor, from time to time as its prime rate), unless the payment is subject
to a bona fide dispute between the parties that is being pursued in good faith
and that has not been finally resolved.


IV.    No Mitigation Obligation


You and the Corporation agree that payments made by the Corporation pursuant to
this Agreement will be liquidated damages (and in lieu of any claims for any
breach whatsoever of this Agreement by the Corporation) and that you will not be
required to mitigate the amount of any such payment by seeking other employment
or otherwise, nor shall any profits, income, earnings or other benefits from any
source whatsoever, other than from Competing Employment, create any mitigation,
offset reduction or other obligation on your part hereunder or otherwise.


V.    Arbitration


Any controversy or claim between you and the Corporation arising out of or
relating to the existence, enforceability, terms or application of this
Agreement or any breach or alleged breach thereof, shall be settled by three (3)
arbitrators, one of whom shall be appointed by the Corporation, one by you and
the third of whom shall be appointed by the first two arbitrators. If the first
two arbitrators cannot agree on the third arbitrator required to be appointed
hereunder, then such arbitrator shall be appointed by the Chief Judge of the
United States District Court for the district having jurisdiction of the city or
other municipality in which the arbitration is to be held. The arbitration shall
be conducted in accordance with the rules of the American Arbitration
Association, except with respect to the selection of arbitrators, which shall be
as hereinbefore provided. Judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The arbitrators shall
have no authority to award punitive, incidental or consequential damages, and
they shall apply the substantive law of the Commonwealth of Virginia in reaching
a decision.


If you determine in good faith to retain legal counsel and/or to incur other
reasonable costs or expenses in connection with any such arbitration or to
enforce any or all of your rights under this Agreement or under any arbitration
award, the Corporation shall pay all such attorneys' fees, costs and expenses
you incur during your lifetime or in the five-year period following your death
in connection with non-frivolous applications to interpret or enforce your
rights, including enforcement of any arbitration award in court, regardless of
the final outcome. Taxable reimbursements shall be provided under this Article V
subject to the following requirements: (A) all reimbursements shall be provided
pursuant to a written policy that provides an objectively determinable
nondiscretionary description of the reimbursements provided; (B) all
reimbursements shall be paid no later than the end of the calendar year
following the year in which the expense was incurred; (C) no reimbursement shall
be subject to liquidation or exchange for another benefit; and (D) the amount of
reimbursable expense incurred in one year shall not affect the amount of
reimbursement available in another year. In addition, during the pendency of
such arbitration, the Corporation will continue to pay you, with the customary
frequency, the greater of your Base Pay as in effect immediately prior to the
Change in Control or immediately prior to your Termination until the controversy
or claim finally is resolved in accordance herewith.



--------------------------------------------------------------------------------

- 6 -

These payments hereunder shall be in addition to, and not in derogation or
mitigation of any other payment or benefit due you under this Agreement. If you
are a Specified Employee on your Termination Date, the payments described in
this paragraph shall be subject to the six-month delay as provided in the
following paragraph.


If you are a Specified Employee on your Termination Date, the only taxable
payments or reimbursements provided under this Article V during the first six
months following your Termination Date shall be reimbursements that you could
otherwise deduct as business expenses under Sections 162 or 167 of the Code
(disregarding limitations based on adjusted gross income). After the end of the
sixth month following your Termination Date, taxable reimbursements and Base Pay
shall be provided as described in the preceding paragraph of this Article V. Any
taxable reimbursements and Base Pay that otherwise would have been paid during
the first six months following your Termination Date if you had not been a
Specified Employee shall be paid or reimbursed in a lump sum, on the first
regular payroll date after the end of the sixth month following your Termination
Date, with interest payable on such amount at 120% of the short term Applicable
Federal Rate determined under Section 1274(d) of the Internal Revenue Code that
is in effect on your Termination Date.


Notwithstanding any other provision hereof, the parties' respective rights and
obligations under this Article V will survive a termination or expiration of
this Agreement or the termination of your employment for any reason whatsoever.


VI.    Employment Rights


Nothing expressed or implied in this Agreement shall create any right or duty on
your part or that of the Corporation to have you remain in the employment of the
Corporation prior to or following any Change in Control.


VII.    Withholding of Taxes and Liability for Taxes


The Corporation may withhold from any amounts payable under this Agreement all
federal, state, city, local or other taxes as shall be required pursuant to any
law or governmental regulation or ruling.


VIII. Personal Nature of Agreement


This Agreement is personal in nature, and neither you nor the Corporation
(except as provided under the caption "Binding on Successors"), without the
prior written consent of the other, shall assign or transfer any of its rights,
or delegate any of its duties or obligations, except as expressly provided under
this caption. Without limiting the generality and effect of the foregoing, your
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by will or by the laws of descent and distribution; in no event shall
the Corporation have any obligation or liability to recognize or honor any
attempted assignment or transfer that is contrary hereto.


IX.    Notice    


For all purposes of this Agreement, except as otherwise expressly provided in
subparagraph (ii) of Article III, all communications, including without
limitation, notices, consents, requests and approvals, provided for herein shall
be in writing and shall be deemed to have been duly given when (1) actually



--------------------------------------------------------------------------------

- 7 -

delivered or (2) if mailed, five (5) business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid,


(i)    if to the Corporation, to the attention of its Corporate Secretary at its
principal executive office at the time, and
 
(ii)    if to you, at the address at the time on file with the Corporation as
your principal residence address, or


(iii)    in either case, to such other address as either the Corporation or you
shall have furnished the other in writing and in accordance herewith, provided,
however, that notices of change of address hereunder shall be effective only
upon actual receipt.


X.    Governing Law


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia, without giving
effect to the Commonwealth's principles of conflicts of law, save those
permitting the parties to an agreement to stipulate the substantive law
applicable to the agreement and the procedural law applicable to suits, actions
or proceeding relating to it.


XI.    Validity/Severability


If any provision of this Agreement or the application of any provision hereof to
any person (including a Person) or circumstance is held invalid, illegal or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person. (including a Person) shall not be affected, and
the provision(s) so held to be invalid, illegal or unenforceable shall be
reformed or excised in good faith by the Corporation, without the necessity of
your agreeing thereto, to the extent (and only to the extent) necessary to make
it or them valid, legal or enforceable.


XII.    Miscellaneous


No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed by you and the Corporation. No waiver by either party hereto at
any time of any breach or of compliance with any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.


XIII. Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute but one
and the same instrument.

IN WITNESS WHEREOF, the Board of Directors of the Corporation has directed that
this Agreement be executed and delivered on its behalf by one or more officers
of the Corporation thereunto duly authorized,



--------------------------------------------------------------------------------

- 8 -

and you have indicated your acceptance of and intent to be bound by this
Agreement in the space provided below.




NORFOLK SOUTHERN CORPORATION




By:      __________________________________
Name: Cynthia C. Earhart
Title:    Executive Vice President Administration and Chief Information Officer




Accepted:




By:    ____________________________________
Being the same individual named
in the preamble hereto and referred
to as "You" in the text.




Date:____________________________________





--------------------------------------------------------------------------------

A-1





Attachment A






CERTAIN DEFINITIONS








For purposes of this Agreement:


(A)
Actual Incentive Pay Percentage means, in any given year, the percentage
actually earned, as determined pursuant to the authority of the Board of
Directors, of the maximum potential bonus amount potentially payable to
participants in the Corporation's Executive Management Incentive Plan and its
Management Incentive Plan, or any successor plan[s] or program[s] to either or
both (respectively, EMIP and MIP).



(B)    Base Pay means


(i)
in determining whether a Termination has occurred, the gross amount of your
annual salary in effect on the date of a Change in Control (the gross amount you
actually were paid in the pay period coinciding with or immediately preceding
the date of the Change in Control, multiplied by the number of pay periods in
the year or otherwise determined and expressed as an annual amount).



(ii)
in calculating the amount of Severance Pay, the larger of (a) or (b), in either
case as limited by (c):



(a)     the amount calculated under Item (B)(i); or


(b)
the amount calculated as provided in Item (B)(i), but substituting "Termination
Date" for "date of a Change in Control" wherever the latter term appears; and



(c)
further provided that, Base Pay used in calculating the amount Severance Pay may
not exceed 2.99 times the sum of your annual salary paid during the twelve-month
period immediately preceding your Termination Date.



(C)
Beneficial Owner means any Person who, under Rule 13d-3 (or successor rules or
regulations thereto) promulgated under the Securities Exchange Act of 1934,
would be deemed beneficially to own Voting Stock.



(D)
Cause refers to your having engaged in any of the following if the result of the
same is materially harmful to the Corporation:



(i)     an intentional act of fraud, embezzlement or theft in connection with
your duties or in the course of your employment with the Corporation;
 

(ii)     intentional wrongful damage to property of the Corporation;
 

(iii)
intentional wrongful disclosure of secret processes or of confidential
information of the Corporation; or

 

(iv)
intentional violation of the Corporation's Code of Conduct/Ethics (or any
successor[s]) as in effect immediately prior to a Change in Control.

 
For these purposes, an act or failure to act on your part shall be deemed
"intentional" only if you acted or omitted to act otherwise than in accordance
with your good faith business judgment of the best interests of the Corporation;
in



--------------------------------------------------------------------------------

A-2

determining whether this standard has been satisfied, you shall be afforded all
the presumptions and be entitled to all the protections available to directors
under Section 13.1-690 of the Virginia Stock Corporation Act.
 

(E)    A Change in Control occurs upon any of the following circumstances or
events:


(i)
The Corporation consummates a merger or other similar control-type transaction
or transactions (however denominated or effectuated) with another corporation or
other Person (Combination), and immediately thereafter less than eighty percent
(80%) of the combined voting power of the then-outstanding securities of such
corporation or Person is held in the aggregate by the holders of securities
entitled, immediately prior to such Combination, to vote generally in the
election of directors of the Corporation (Voting Stock);



(ii)
The Corporation consummates any stockholder-approved consolidation or
dissolution (however denominated or effectuated) pursuant to a recommendation of
the Board;



(iii)
At any time, Continuing Directors (as herein defined) shall not constitute a
majority of the members of the Board ("Continuing Director" means (i) each
individual who has been a director of the Corporation for at least twenty-four
(24) consecutive months before such time and (ii) each individual who was
nominated or elected to be a director of the Corporation by at least two thirds
of the Continuing Directors at the time of such nomination or election);



(iv)
The Corporation sells all or substantially all of its assets to any other
corporation or other Person, and less than eighty percent (80%) of the combined
voting power of the then-outstanding securities of such corporation or Person
immediately after such transaction is held in the aggregate by the holders of
Voting Stock immediately prior to such sale;

 
(v)
A report is filed on Schedule 13D or Schedule 14D-1 (or any successor schedule,
form or report), pursuant to the Securities Exchange Act of 1934, as amended
(Exchange Act), disclosing that any Person has become the Beneficial Owner of
twenty (20) or more percent of the voting power of Voting Stock; or



(vi)
The Board determines by a majority vote that, because of the occurrence, or the
threat or imminence of the occurrence, of another event or situation with import
or effects similar to the foregoing, those who have accepted an agreement of
this type are entitled to its protections.



Notwithstanding the provisions of the foregoing subparagraph (v), unless
otherwise determined in a specific case by majority vote of the Board, a Change
in Control for purposes of this Agreement shall not be deemed to have occurred
solely because (a) the Corporation, (b) an entity of which the Corporation is
the direct or indirect Beneficial Owner of 50 or more percent of the voting
securities or (c) any Corporation-sponsored employee stock ownership plan or any
other employee benefit plan of the Corporation either files or becomes obligated
to file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K, or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of Voting Stock, whether in excess of 20 percent or otherwise,
or because the Corporation reports that a change in control of the Corporation
has or may have occurred or will or may occur in the future by reason of such
beneficial ownership.


(F)
Competing Employment means the provision of services of any type, kind or nature
and in any capacity (whether as a director, partner, officer, employee,
independent contractor, consultant or otherwise), whether or not for
compensation or other remuneration of any type, kind or nature (current or
deferred and whether or not paid or payable to you, or at your direction), to
any organization or person



(i)     that is, or


(ii)     that controls, or


(iii)    that is controlled by, or





--------------------------------------------------------------------------------

A-3

(iv)
one of whose customers or clients which accounted for 5% or more of the
organization's or person's gross revenues in the immediately preceding fiscal
year or is likely to account for 5% or more of such gross revenues in the
current or next succeeding fiscal year is:



(a)     a Class I railroad operating in the United States, Canada or Mexico; or
 
(b)     a provider or arranger (as to either - one incorporated under the laws
of the United States or of any state or political subdivision of either or both)
of intermodal services of any kind or nature, any portion of which services is
provided or arranged in the United States,


provided, however, that the provision of services otherwise prohibited by the
foregoing may be permitted if, in the sole judgment of the Corporation's chief
legal officer at the time, in providing such services, you do not draw or rely
extensively on, or use for a purpose contrary to the Corporation's business
interests, the experience and expertise you acquired during and as a result of
your employment with, or that you used or employed for the benefit of, the
Corporation.


(G)
Incentive Opportunity means the percentage of your salary or other fixed
compensation that, in accordance with all applicable provisions of the EMIP and
MIP – including, without limitation, earnings and return targets - in effect
immediately prior to the Change in Control, could be earned as incentive pay.



(H)
Incentive Pay means the product of (i) and (ii), as limited by (iii), where:



(i)
is 100% of the larger of your Incentive Opportunity

 
(a) on your Termination Date; or


(b) immediately preceding the date of the Change in Control; and


(ii)    is your Base Pay; and


(iii) Incentive Pay used in calculating the amount of your Severance Pay may not
exceed 2.99 times the sum of any incentive payment you received for the prior
incentive year under the terms of EMIP or MIP (or successor plan[s] or
program[s]).


Example:
On your Termination Date, your Incentive Opportunity is 30% of your base salary;
immediately prior to the date of the Change in Control, your Incentive
Opportunity was 45% of your base salary.



Accordingly, your Incentive Pay will be calculated on the basis of a 45%
Incentive Opportunity - and that percentage will be applied to your Base Pay.
The resulting dollar amount is the Incentive Pay that will be used in the
calculation of your Severance Pay.


For instance, if your Base Pay is $100,000 and your Incentive Opportunity is
45%, your Incentive Pay is $45,000. The sum ($145,000) of your Base Pay and
Incentive Pay will be multiplied by the factor indicated in the Severance Pay
section of your Agreement to determine the amount of your Severance Pay.


(I)
Person means any "person" as that term is used in the Exchange Act or any rules
and regulations promulgated thereunder, including any "affiliate" or "associate"
of any person, as those terms are used in the Exchange Act or any rules and
regulations promulgated thereunder.



(J)
Section 409A Change in Control means any event that qualifies as a "Change in
Control" (as defined in Item (H), above), and that also constitutes a "change in
ownership," "change in effective control," or "change in the ownership of a
substantial portion of the Corporation’s assets" with respect to you, as defined
in regulations or other guidance under Section 409A of the Internal Revenue
Code.






--------------------------------------------------------------------------------

A-4

(K)
Specified Employee means an officer of the Corporation or of any company
controlled by or under common control with the Corporation within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (including the Corporation,
an “NSC Company”) with annual compensation greater than $130,000 indexed), a
five percent (5%) owner of an NSC Company, or a one percent (1%) owner of an NSC
Company with annual compensation greater than $150,000 (not indexed), determined
in each case in accordance with Section 409A of the Internal Revenue Code. If
all NSC Companies have (in the aggregate) more than 50 officers whose annual
compensation exceeds $130,000 (indexed), only the 50 officers with the greatest
annual compensation shall be considered “Specified Employees.” For purposes of
this definition, “annual compensation” shall be determined on the basis of
Internal Revenue Service Form W-2, Wage and Tax Statement, excluding foreign
compensation.



If an individual meets the definition of “Specified Employee” at any time during
a calendar year, the individual shall be a “Specified Employee” during the
12-month period beginning on the following April 1.


(L)
Termination means your “separation from service” within the meaning of Section
409A of the Internal Revenue Code and the regulations thereunder in the
circumstances described in (i) or (ii) below.



(i)
If a condition listed in any one or more of (a) through (h), below, occurs
without your prior written consent during the Change in Control Period and
results in a material negative change in your relationship with the Corporation,
your “separation from service” within the meaning of Section 409A of the
Internal Revenue Code, excluding a separation from service on account of
disability or death, within two years after the initial existence of the
condition:



(a)
You are not elected or reelected to the office of the Corporation you held
immediately prior to the Change in Control, or - if you were serving as a
director of the Corporation immediately prior to the Change in Control - you are
removed as a director;



(b)
Your Base Pay is, or when annualized will be, materially less than the amount
determined in accordance with (B)(i) herein;



(c)
Your Incentive Opportunity is materially less than that provided for under Item
(G) herein;



(d)
The Corporation, except to meet the requirements of applicable federal or state
law, (i) terminates, or (ii) materially reduces the value or scope of your
rights to any benefits to which you are entitled, and which (before the
reduction or termination) have substantial value;



(e)
You determine in good faith that following a Change in Control, you have been
rendered substantially unable to carry out or have suffered a substantial
reduction in any of the substantial authorities, powers, functions,
responsibilities or duties attached to the position you held immediately prior
to the Change in Control;



(f)
The liquidation, dissolution, merger, consolidation or reorganization of the
Corporation or the transfer of all or a significant portion of its business
and/or assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all the duties and obligations of the
Corporation under this Agreement either by operation of law or pursuant to the
provisions under the Agreement caption "Binding on Successors";

 
(g)
The Corporation requires you to relocate your principal location of work outside
a circle having (i) as its center your principal location of work immediately
prior to the Change in Control and (ii) a radius of fifty (50) miles, or
requires you to travel away from your office in the course of discharging your
responsibilities or duties hereunder significantly more (in terms either of
consecutive days or of aggregate days in any calendar year) than was required of
you immediately prior to the Change in Control; or

 
(h)
Without limiting the generality or the effect of the foregoing, any material
breach of this Agreement by the Corporation or any successor thereto.






--------------------------------------------------------------------------------

A-5

If a condition listed in (a) through (h) occurs, you must provide the
Corporation with written notice of the condition within 90 calendar days after
the initial existence of the condition, and you must allow the Corporation at
least 30 calendar days in which to remedy the condition. If the Corporation
remedies the condition within the 30-day period, the condition shall not provide
a reason for your Termination.


OR


(ii)
The termination of your employment by the Corporation, during the twenty-four
months next succeeding a Change in Control, for any reason except:



(a)
Your death;



(b)
Your Total Disability, as defined in the Long Term Disability Plan of Norfolk
Southern Corporation and Participating Subsidiary Companies (or any plan that is
successor or in addition thereto), as then in effect, and you begin to receive
disability benefits pursuant to that plan;



(c)
Your retirement pursuant to any Board-approved policy or plan, on the terms in
effect immediately prior to the Change in Control, providing for mandatory
retirement of certain personnel; or

 
(d)
Cause.

 


(M)
Termination Date means the date on which your Termination becomes effective, as
specified in the Notice of Termination (hereinafter defined) or as otherwise
occurring.



For these purposes, any purported termination of your employment by the
Corporation or by you shall be communicated by written Notice of Termination to
the other party hereto, delivered in accordance with the caption concerning
"Notice" in the Agreement. The Notice of Termination shall
 
(i)    indicate the specific Termination provision relied upon;
        
(ii)
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination under the provision(s) so indicated; and

 
(iii)    shall specify the Termination Date, which:
 
(a)
if the Termination is for Cause, shall be a date not less than thirty (30) days
from the date the Notice of Termination is given; and



(b)
if the Termination is not for Cause, shall be a date not less than fifteen (15)
nor more than sixty (60) days after such Notice of Termination is given.








